DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Regarding claim 15, line 4, “300 to mesh” should be changed to --300 mesh--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim states “a ratio of particle diameter to fiber diameter” and “volume fraction of fibers”; however, there are no symbols stated in the claim for each variable. It is unclear as to what symbol is supposed to represent each variable

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al. (US 2014/0137523 A1) (hereinafter Ikeda).
Regarding claim 1, Ikeda teaches a filter for aerosol particle deposition sampling [inertial filter] (see Abstract), said filter comprising: a plurality of filter layers of fibrous filter material stacked coaxially [particle classifying sheets 14-1 to 14-5 stacked coaxially; particle classifying sheets being textiles woven with various fiber] (Para [0038, 0059], see Figs. 1-2), the fibrous filter material being formed from fibers wherein the fibrous filter material comprises fibers with a fiber diameter (Para [0059-0060, 0072], see Figs. 7 and 10); and an outer ring portion encircling the fibrous filter material and securing said plurality of filter layers [filter support 11] (Para [0038-0039], see Figs. 1-2); said filter having a filter efficiency (E) [filters 14-1 to 14-5 having an inherent filter efficiency] (Para [0055-0057]).
Regarding claim 15, Ikeda as applied to claim 1 above teaches the claimed invention, in addition to wherein the fibers of the filter material are cylindrically shaped, or the fiber diameter of the fibers is 10 µm to 45 µm, or said filter has a face diameter of 30mm to 80mm, or the filter material has 80 to 300 mesh openings per square inch, or said plurality of filter layers comprises one to seven layers of fibrous filter material, said filter is a variable diameter filter in the shape of a cone, or a combination thereof [fiber diameter of 10 µm] (Para [0072]).

Claims 2-5, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikeda as applied to claim 1 above, as further evidenced by Hutten (Handbook of Non-Woven Filter Media, Chapter 2 - Filtration Mechanisms and Theory, 2007) (hereinafter Hutten).
Regarding claim 2, Ikeda as applied to claim 1 above teaches the claimed invention. The claimed equation for calculating efficiency (E) would also apply to the filter taught by Ikeda. Ikeda teaches a fibrous filter that inherently has a volume fraction of fibers, filter thickness, fiber diameter, and single fiber deposition efficiency (Para [0041, 0059-0060, 0072], see Figs. 4 and 7). The claimed formula fails to provide a specific efficiency value that the filter must meet. As such, the filter taught by Ikeda also has a filter efficiency (E) that is calculated by the same claimed formula. Additionally, the claimed formula for calculating filter efficiency is a known formula in the art, as evidenced by Hutten - see Section 2.3.1.
Regarding claim 3, Ikeda as applied to claim 2 above teaches the claimed invention. The claimed equation for calculating efficiency (E) would also apply to the filter taught by Ikeda. The filter of Ikeda also collects particles through the claimed deposition methods (Para [0060]). As such, the filter taught by Ikeda also has a filter efficiency (E) that is calculated by the same claimed formula. Additionally, the claimed formula for calculating single fiber deposition efficiency is known in the art, as evidenced by Hutten - see Section 2.3.2.
As best understood regarding claims 4-5 and 8-9, Ikeda as applied to claim 3 above teaches the claimed invention. The claimed equation for calculating efficiency (E) would also apply to the filter taught by Ikeda. The claimed formula for calculating deposition due to impaction is known in the art, as evidenced by Hutten - see Section 2.3.2, Equation 2.85, and Table 2.2.
Regarding claims 10 and 12, Ikeda as applied to claim 3 above teaches the claimed invention. The claimed equation for calculating efficiency (E) would also apply to the filter taught by Ikeda. The claimed formula for calculating deposition are known in the art, as evidenced by Hutten - see Section 2.3.2.4.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 15 above.
Regarding claim 25, Ikeda as applied to claim 15 above teaches the claimed invention, in addition to wherein the filter comprises five layers of fibrous filter material (see Figs. 1-2). Ikeda fails to teach wherein the filter comprises three layers of fibrous filter material. Ikeda additionally teaches wherein efficiency of the filter is altered by the different shadow area ratios of the various layers of fibrous filter material (Para [0052-0058]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ikeda to choose an amount of layers of fibrous filter material, such as three layers, in order to meet a desired collection efficiency for the filter. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 27-28, 33, 35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Minskoff (US 2016/0217709 A1) (hereinafter Minskoff) in view of Ikeda.
Regarding claim 27, Minskoff teaches a regional lung deposition system [lung simulator assembly] (see Abstract, Figs. 2 and 9A) comprising: a throat simulation device [throat simulator 240, 924]; a filter housing downstream of and in fluid communication with the throat simulation device [sample chamber 260 downstream of throat simulator 240]; a breath simulator [breath simulator 270, 930] downstream of and in fluid communication with the filter housing [breath simulator downstream of sample chamber 260]; and a first filter positioned within the filter housing downstream of the throat simulation device and upstream the breath simulator [collection filter, pad, or impactor plate for collection of particles once aerosol passes through airway simulator (mouth and throat simulators)] (Para [0125]).
Minskoff fails to teach wherein the first filter is the filter according to claim 1. Ikeda teaches the filter according to claim 1 (see rejection of claim 1 above). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Minskoff with Ikeda such that the first filter is the filter according to claim 1, in order to classify submicron or smaller particles in the respiratory system simulator of Minskoff.
Regarding claim 28, Minskoff in view of Ikeda as applied to claim 27 above teaches the claimed invention, in addition to further comprising a second filter positioned within the filter housing downstream of the first filter and upstream of the breath simulator [after collection (first filter) the aerosol is filtered (second filter) so to collect any residual drug components] (Minskoff Para [0125]). 

Regarding claims 33 and 39-40, Minskoff in view of Ikeda as applied to claim 27 above teaches the claimed invention, in addition to a filter housing for use in the regional lung deposition system of claim 27. 
Minskoff in view of Ikeda fails to teach said filter housing comprising: a conical housing having a small inner diameter at a first end and a large inner diameter at a second end, a plurality of shims to separate said plurality of filter layers of said filter, and a collar configured to hold said filter in place within said filter housing. Ikeda additionally teaches a filter housing comprising a conical housing having a small inner diameter at a first end and a large inner diameter at a second end [conical portion] (see Figs. 1-2), a plurality of shims to separate said plurality of filter layers of said filter [spacers 13-1 to 13-5] (Para [0044], see Figs. 1-2), and a collar configured to hold said filter in place within said filter housing [filter support 11] (Para [0038], see Figs. 1-2). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further Minskoff with Ikeda such that the filter housing further comprises a conical housing having a small inner diameter at a first end and a large inner diameter at a second end, a plurality of shims to separate said plurality of filter layers of said filter, and a collar configured to hold said filter in place within said filter housing, in order to classify submicron or smaller particles in the respiratory system simulator of Minskoff.
Regarding claim 35, Minskoff in view of Ikeda as applied to claim 33 above teaches the claimed invention, except for wherein said conical housing has a 10-degree draft from the first end to the second end. Ikeda teaches said conical housing having a draft form the first end to the second end (see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Minskoff in view of Ikeda to choose a draft of 10 degrees from the first end to the second end, based on considerations such as filter size and desired air speed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Minskoff in view of Ikeda, as applied to claim 27 above, and further in view of Wedding (US 4,461,183) (hereinafter Wedding).
Regarding claims 29, 31, and 32, Minskoff in view of Ikeda as applied to claim 27 above teaches the claimed invention, except for wherein the throat simulator device mimics aerosol deposition in an extrathoracic region of a subject, the first filter mimics aerosol deposition in a tracheobronchial region of a subject, and wherein the second filter mimics aerosol deposition in an alveolar region of a subject. Wedding teaches monitoring of particle deposition in extrathoracic, tracheobronchial, and alveolar regions of subjects for air quality safety (Col 1, lines 22-37). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Minskoff in view of Ikeda with Wedding such that the filters are located to mimic aerosol deposition in an extrathoracic region, a tracheobronchial region, and an alveolar region of a subject in order to study particle deposition in said regions in relation to air quality standards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2855